                                                                                        FILED
                                                                             CLERK, U.S. DISTRICT COURT

Case 2:21-mj-04296-DUTY Document 1 Filed 09/16/21 Page 1 of 6 Page ID #:1
                                                                                     9/16/2021

                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                            BYl{J.u...::.J/,_u.,J,,Je..,DEPUTY



                                                                       LODGED
                                                                CLERK, U.S. DISTRICT COURT




                                                                9/16/2021
                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                           JB
                                                              BY: ____________BB______ DEPUTY




                                                  2:21-mj-04296-DUTY




        9/16/21

                                             CHARLES F. EICK
                                         UNITED STATES MAGISTRATE JUDGE
Case 2:21-mj-04296-DUTY Document 1 Filed 09/16/21 Page 2 of 6 Page ID #:2
Case 2:21-mj-04296-DUTY Document 1 Filed 09/16/21 Page 3 of 6 Page ID #:3
Case 2:21-mj-04296-DUTY Document 1 Filed 09/16/21 Page 4 of 6 Page ID #:4
Case 2:21-mj-04296-DUTY Document 1 Filed 09/16/21 Page 5 of 6 Page ID #:5
Case 2:21-mj-04296-DUTY Document 1 Filed 09/16/21 Page 6 of 6 Page ID #:6




                    16th
